DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collison et al. (US 2010/0145568 A1; hereinafter Collison) in view of Toshiya (JP 2005139582).
Regarding claims 1-3, 9-11, and 15-17, Collison teaches an insulative packaging system comprising a box formed of a paper blank (see Figures 5-14), the box comprising multiple side box panels and a bottom box panel and defining an interior and a bottom; an insulation liner (see Figures 6-8) positioned within the box interior, the insulation liner constructed of a length of a batt assembly (see Par. 0033), the batt assembly comprising an insulation batt in facing contact with a first paper layer and with a second paper layer (12/14), the insulation liner defining multiple sections (121-123), wherein at least one section of the insulation liner contacts a side box panel of the multiple side box panels, and wherein another section of the multiple sections of the insulation liner contacts the bottom box panel; and wherein the insulation batt is formed from a mixture of cellulose reinforcement fibers interlocked with thermoplastic binder fibers distributed substantially randomly within the cellulose reinforcement fibers (see Par. 0033-0035), the thermoplastic binder fibers making up about 0.5% to 25% by weight of the insulation batt (see Par. 0035 line 12), the insulation batt having a thickness that is at least about 1/16 of an inch (see Par. 0035 line 5), and wherein the thermoplastic binder fiber has a length of between 0.5 mm and 16 mm (see Par. 0033 line 6).  Collison lacks teaching that the insulation batt produces a fiber yield greater than 85% when subjected to a repulpability test.
Toshiya teaches a pulp formed container and the method of making comprising an insulative batt comprising paper fibers (see Par. 0018) mixed with bi-component binder fibers (see Par. 0020) wherein subjecting the material to a repulpability test would produce a fiber yield of greater than 85% (see Par. 0026 and 0035).  Examiner notes that Toshiya discloses a specific example of an insulation material comprising 90% paper fibers and 10% bi-component thermoplastic binder fibers made of polyethylene and polypropylene having a 5mm length.  It follows that if this specific example was subjected to a repulpability test that there would be at least an 85% fiber yield.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Collison’s packaging to use the insulative composite taught by Toshiya in order to provide a known substitution of thermal insulation for a shipping container to achieve an equivalent result in the art of thermally insulative liners for containers.
Regarding the resulting insulation material being repulpable and producing a fiber yield greater than 85% when put through a repulpability test, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  Further, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112).  Examiner notes that in this case, the materials and compositions (i.e. the structure) that define the claimed repulpable insulation material that produces a fiber yield greater than 85% following a repulpability test (i.e. the function) are met by Toshiya.
Regarding claims 4, 12, and 18, Collison, as modified above, teaches an insulated container wherein a ratio of PE to PP ranges from 50/50 to about 65/35 (Toshiya; see Par. 0009 and 0035).
Regarding claims 5-7, 13-14, and 19-20, Collison, as modified above, teaches an insulated container wherein the first paper layer is heat sealed to the second paper layer such that the insulation batt is encapsulated between the paper layers (Collison; see Par. 0027-0029).
Regarding claim 8, Collison, as modified above, teaches an insulated container wherein the insulation batt is adhered to at least one portion of the box (Collison; see Par. 0055).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734